DISMISS and Opinion Filed June 10, 2021




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00031-CV

                     DRISTI SHRESTHA, Appellant
                                V.
                 ENYA HERNANDEZ GONZALEZ, Appellee

                On Appeal from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-19-02805-E

                        MEMORANDUM OPINION
          Before Chief Justice Burns, Justice Molberg, and Justice Smith
                         Opinion by Chief Justice Burns
      This is an appeal from the trial court’s order granting appellee’s motion for

summary judgment and bill of review. The order vacates an earlier judgment in

favor of appellant, specifically states the merits of the underlying claims remain

pending, and directs the parties to “cooperate in securing a trial date from the Court

with respect to [the] underlying claims.”

      Because a bill of review order which sets aside a prior judgment but does not

dispose of issues in the underlying case is an unappealable interlocutory order, we

questioned our jurisdiction over the appeal. See Kiefer v. Touris, 197 S.W.3d 300,

302 (Tex. 2006) (per curiam). In jurisdictional briefing filed at our request, the
parties do not dispute the order is not appealable.1 Accordingly, we dismiss the

appeal. See TEX. R. APP. P. 42.3(a); Keifer, 197 S.W.3d at 302.




                                                        /Robert D. Burns, III/
                                                        ROBERT D. BURNS, III
                                                        CHIEF JUSTICE


210031F.P05




    1
      The parties note in their briefing that the trial court amended the order to permit an appeal as provided
by Texas Civil Practice and Remedies Code 51.014(d), and appellant expressed an intent to file a petition
for permissive appeal as required by the rules of appellate procedure when a trial court has permitted an
appeal from an otherwise unappealable interlocutory order. See TEX. CIV. PRAC. & REM. CODE ANN. §
51.014(d); see also TEX. R. CIV. P. 168; TEX. R. APP. P. 28.3(a). On appellant’s motion, we extended the
time to file a petition for permissive appeal. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(f); TEX. R.
APP. P. 28.3(d). The extension, however, was improvidently granted.
                                                    –2–
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                  JUDGMENT

DRISTI SHRESTHA, Appellant                  On Appeal from the County Court at
                                            Law No. 5, Dallas County, Texas
No. 05-21-00031-CV         V.               Trial Court Cause No. CC-19-02805-
                                            E.
ENYA HERNANDEZ GONZALEZ,                    Opinion delivered by Chief Justice
Appellee                                    Burns, Justices Molberg and Smith
                                            participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

      We ORDER that appellee Enya Hernandez Gonzalez recover her costs, if
any, of this appeal from appellant Dristi Shrestha.


Judgment entered June 10, 2021.




                                      –3–